                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      Criminal No. 18-239(DSD/TNL)


United States of America,

                  Plaintiff,

v.                                                  ORDER

Ricardo Ramone Wagner,

                  Defendant.



      This matter is before the court upon defendant Ricardo Ramone

Wagner’s motions for compassionate release under 18 U.S.C. § 3582

and motion to vacate sentence under 28 U.S.C. § 2255.           Based on a

review of the file, record, and proceedings herein, and for the

following reasons, the motions are denied.



                                 BACKGROUND

      On October 1, 2018, Wagner was indicted for being a felon in

possession   of   a   firearm,    under   18   U.S.C.   §§   922(g)(1)   and

924(e)(1).   ECF No. 1.     On October 25, Wagner filed a motion to

suppress evidence obtained from the search of his car.             ECF No.

23.   On January 2, 2019, Wagner’s counsel informed the court that

Wagner was withdrawing his pretrial motions because Wagner and the

government had reached a plea agreement.         ECF No. 42.   On February
1, 2019, Wagner pleaded guilty to being a felon in possession of

a firearm.   ECF No. 47.

     In the plea agreement, Wagner acknowledged that he had at

least one prior felony conviction and that he knew he was not

permitted to possess a firearm.       ECF No. 48, at 2.     During the

plea hearing, Wagner admitted that he had at least one underlying

felony conviction.   ECF No. 79, at 22:13-16.   When asked if he was

“prohibited legally from possessing a firearm because of [his]

felony conviction,” he responded “[y]es.”     Id. at 22:17-20.    When

asked if he “knew based on [his] prior felony that possessing this

firearm is against the law,” he responded “[y]es, I do.”        Id. at

23:19-21.

     The court sentenced him to seventy months’ imprisonment with

three year’s supervised release to follow.    ECF No. 64.    Wagner is

due to be released on March 1, 2024. See https://bop.gov.inmateloc

(last visited Apr. 26, 2021).

     On May 21, 2020, Wagner moved pro se to vacate his sentence

under 28 U.S.C. § 2255 on the basis of ineffective assistance of

counsel.     ECF No. 76.   He first argues that his counsel was

ineffective because she allowed Wagner to plead guilty even though

he did not fully understand the charge against him.    Specifically,

Wagner argues that he did not know that, under Rehaif v. United

States, 139 S. Ct. 2191 (2019), the government needed to prove not

only that he knowingly possessed a gun, but also that he knew he

                                  2
was prohibited from possessing the gun due to his felon status.

Second, Wagner argues that his counsel was ineffective because she

did not stay his plea hearing pending the Rehaif decision. 1 Third,

Wagner argues that his counsel was ineffective in failing to wait

for a ruling on his motion to suppress before allowing him to plead

guilty.

      On    or    about   September       18,   2020,   Wagner     requested

compassionate release from the warden of his facility.              ECF No.

90, at 7.     On September 22, the warden denied the request.            Id.

On October 16, Wagner moved pro se for relief under the First Step

Act’s compassionate release provision, 18 U.S.C. § 3582(c)(1)(A).

ECF No. 49.      On January 21, 2021, Wagner filed an amended motion

for compassionate release with additional briefing.              ECF No. 90.

Wagner argues that his asthma, Gilbert syndrome, and an allegedly

untreated heart condition put him at grave risk should he become

infected with COVID-19.      Of note, Wagner contracted COVID-19 in

October 2020, had only mild symptoms, and recovered.             ECF No. 95-

1, 6-11, 13-15.

      Wagner is confined at Oxford FCI, which currently has no

COVID-19 cases.     See COVID-19 Coronavirus: COVID-19 Cases, Federal

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated

Apr. 23, 2021).


      1 Wagner pleaded guilty on February 1, 2019.         ECF Nos. 47-
48.   Rehaif was decided on June 21, 2019.
                                      3
      The government opposes the motions.         As to the § 2255 motion,

the government argues that the claims are factually meritless,

improperly raised, and fail to state a valid claim of ineffective

assistance of counsel.      With respect to compassionate release, the

government argues that Wagner has not shown extraordinary and

compelling reasons for his release or that the sentencing factors

weigh in favor of his release.



                                DISCUSSION

I.    Section 2255 Motion

      Section 2255 provides a defendant with a limited opportunity

to challenge the constitutionality, legality, or jurisdictional

basis of a sentence imposed by the court.             This collateral relief

is    an    extraordinary    remedy,       reserved    for   violations   of

constitutional rights that could not have been raised on direct

appeal.     United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir.

1996).     “Beyond that, the permissible scope of a § 2255 collateral

attack on a final conviction or sentence is severely limited; an

error of law does not provide a basis for collateral attack unless

the   claimed    error   constituted       a   fundamental    defect   which

inherently results in a complete miscarriage of justice.”                 Sun

Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011) (internal

quotation marks and citations omitted).



                                       4
     A.   Ineffective Assistance of Counsel

     To prevail on a claim of ineffective assistance of counsel,

Wagner must meet both prongs of the test set forth in Strickland

v. Washington, 466 U.S. 668 (1984).    First, Wagner must show that

counsel’s performance was so deficient that it fell below the level

of representation guaranteed by the Sixth Amendment.   Id. at 687.

“There is a strong presumption that counsel’s conduct falls within

the wide range of professionally reasonable assistance and sound

trial strategy.”   Jackson v. United States, 956 F.3d 1001, 1006

(8th Cir. 2020) (internal brackets omitted) (quoting Toledo v.

United States, 581 F.3d 678, 680 (8th Cir. 1990)).

     Second, he must establish prejudice by showing “a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.”   Strickland,

466 U.S. at 694.    “An error by counsel, even if professionally

unreasonable, does not warrant setting aside the judgment of a

criminal proceeding if the error had no effect on the judgment.”

Id. at 691.   In the context of a guilty plea such as Wagner’s, he

can establish prejudice by showing “that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”    Hill

v. Lockhart, 474 U.S. 52, 59 (1985).




                                 5
              1.     Rehaif Claims

       Section 922(g)(1) makes it unlawful for a convicted felon to

possess a firearm.        In Rehaif v. United States, the United States

Supreme Court clarified that it was not enough for the government

to prove that the defendant knowingly possessed a firearm to be

found guilty of violating §§ 922(g)(1) and 924(a)(2).                  139 S. Ct.

at    2200.        Instead,   the   government   must   prove   both    that   the

defendant knowingly possessed a firearm and that the defendant

knew he was a convicted felon at the time of possession.                 Id.

       Wagner argues that his plea was not knowing, intelligent, and

voluntary because he did not receive adequate notice of the true

nature of the charge against him, as set forth in Rehaif.                 See ECF

No. 76 at 4.         He also asserts that he did not know that he was

prohibited from possessing a gun because of his prior felony

conviction.        See id.    Wagner’s claims are belied by the record.

       As detailed above, Wagner admitted in the plea agreement that

he had at least one prior felony conviction and that he knew he

was prohibited from possession a firearm.                 ECF No. 48, at 2.

Likewise, during the plea hearing, Wagner admitted that he was a

felon and that he knew he was prohibited from possessing a firearm

because of his felony conviction.            ECF No. 79, at 22:13-20; 23:19-

21.     Under these circumstances, Wagner does not have a viable

Rehaif claim.         As such, Wagner cannot establish that his counsel



                                         6
was ineffective in advising him to plead guilty and in failing to

move to stay the case pending the decision in Rehaif.

             2.   Motion to Suppress

     Wagner also contends that his counsel provided ineffective

assistance when she advised him to withdraw his motion to suppress

and plead guilty.    As discussed above, Wagner must establish under

Strickland that his counsel’s performance was deficient and that

her actions were prejudicial.       466 U.S. at 687.      Wagner does not

have a viable claim due to his prior admissions regarding his

counsel’s performance and his inability to establish prejudice.

     As a preliminary matter, if a defendant contemporaneously

asserts that counsel was effective at his change of plea, “those

statements are strongly presumed to be true, and a later claim of

ineffective assistance of counsel is flatly contradicted.”          United

States v. McDonald, No. 12-cv-1967, 2012 WL 4871842, at *2 (D.

Minn. Oct. 15, 2012) (internal quotations omitted) (citing Nguyen

v. United States, 114 F.3d 699, 704 (8th Cir. 1997)).         Here, Wagner

stated at the plea hearing that he was satisfied with his counsel,

had enough time to talk with her, and was willing to take her

advice.   ECF No. 79, at 25:21-26:17.       Furthermore, he stated that

his counsel answered all of his questions and told him what she

thought   would   happen   if   Wagner   went   to   trial.   Id.   These

admissions directly undermine his claim that his counsel was

deficient.

                                     7
     Wagner also cannot establish that his counsel’s actions were

prejudicial. Wagner can establish prejudice by showing “that there

is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to

trial.”    Hill v. Lockhart, 474 U.S. 52, 59 (1985).             Wagner has

failed to establish that he would have insisted on going to trial

absent his counsel’s “poor” advice.          In the plea agreement, Wagner

acknowledged that he had the right to file pretrial motions and

agreed to withdraw those pending motions.          ECF No. 48 ¶ 3.   During

the plea hearing, Wagner stated that he knew that he had pending

motions to suppress that would not be ruled on given his decision

to plead guilty.      ECF No. 79, at 5:11-23.       Given the record, the

court cannot conclude that Wagner would have insisted on going to

trial absent his counsel’s advice that he plead guilty.

     In sum, Wagner has not established his ineffective assistance

of counsel claims, and the court must deny his § 2255 motion.

     B.    Certificate of Appealability

     To warrant a certificate of appealability, a defendant must

make a “substantial showing of the denial of a constitutional

right” as required by 28 U.S.C. § 2253(c)(2).               A “substantial

showing”   requires    a   petitioner   to    establish   that   “reasonable

jurists” would find the court’s assessment of the constitutional

claims “debatable or wrong.”        Slack v. McDaniel, 529 U.S. 473,

483–84 (2000).   The court is firmly convinced that Wagner’s motion

                                    8
is baseless, and that reasonable jurists could not differ on the

results.   A certificate of appealability is not warranted.

II.   Compassionate Release Motions

      The First Step Act allows for a reduction in sentence or

compassionate release where “extraordinary and compelling reasons

warrant such a reduction.”         18 U.S.C. § 3582(c)(1)(A)(i).        Before

a defendant may seek such relief from a district court, however,

he must have “fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [30 days must have elapsed] from the receipt

of such a request by the warden of the defendant’s facility.”               Id.

§ 3582(c)(1)(A). The court finds the exhaustion period has expired

given Wagner’s previous request to the BOP for release.

      The government argues that Wagner has failed to establish

extraordinary and compelling reasons for his release.                The court

agrees.    The Sentencing Commission has issued policy statements

setting forth the circumstances under which relief may be warranted

under § 3582.         Among them includes “suffering from a serious

physical or mental condition ... that substantially diminishes the

ability    of   the    defendant    to       provide   self-care   within   the

environment of a correctional facility and from which he or she is

not expected to recover,” U.S.S.G. § 1B1.13, cmt. 1(A).               “General

concerns about possible exposure to COVID-19 do not meet the

criteria for extraordinary and compelling reasons for a reduction

                                         9
in   sentence   set   forth    in   the   Sentencing   Commission’s    policy

statement on compassionate release.”          United States v. Eberhardt,

No. 13-cr-313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).

      Wagner has failed to establish that he has medical conditions

so serious as to render him unable to care for himself in prison

should he contract COVID-19. Wagner contracted COVID-19 in October

2020, and he was fortunately able to care for himself and recover

without incident.      Although he does have asthma, it is mild and

well controlled.      ECF No. 95-1, at 4, 8.           Mild asthma, Gilbert

disease, and Wagner’s undocumented heart condition do not rise to

the level of extraordinary and compelling circumstances. 2               See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html             (last     updated

Mar. 29, 2021) (noting that moderate to severe asthma, but not

mild asthma, can make one more likely to get severely ill from

COVID-19).

      Even if Wagner could meet his burden, the court nevertheless

would deny the motions for compassionate release.            The court must

deny a sentence reduction unless it determines the defendant “is

not a danger to the safety of any other person or to the community.”

U.S.S.G. § 1B1.13(2).         Given his extensive criminal history, the




      2 Wagner admits in his briefing that Gilbert syndrome is a
“mild liver disorder” that “generally does[] [not] require
treatment.” ECF No. 90-1 at 14, 16.
                                      10
court finds that Wagner would be a danger to the community if he

were to be released at this time.        Although the court commends

Wagner’s disciplinary record in confinement, the court is not

convinced that he has served enough time to ensure that he will

not reoffend.

     The § 3553(a) factors also weigh against release.     Under the

circumstances presented, a substantial reduction in sentence would

not reflect the seriousness of the crime, provide just punishment,

or take into account Wagner’s history and characteristics.     See 18

U.S.C. § 3553(a)(1), (a)(2)(A).



                              CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The motion to vacate under § 2255 [ECF No. 76] is denied;

     2.   The court denies a certificate of appealability under 28

U.S.C. § 2253; and

     3.   The motions for compassionate release [ECF Nos. 83, 90]

are denied.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 27, 2021

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  11
